Citation Nr: 0908684	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-33 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a scar of the 
scalp. 

2.  Entitlement to service connection for dementia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from December 1956 to November 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Newark, New Jersey, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for arthritis 
of the joints, entitlement to an evaluation of greater than 
20 percent for the Veteran's service connected lumbar disc 
symptoms as secondary to his pelvis fracture, and entitlement 
to an effective date prior to October 31, 2006 for a 20 
percent evaluation for the Veteran's service connected lumbar 
disc symptoms as secondary to his pelvis fracture were 
included among the issues on appeal to the Board.  However, 
the Veteran's representative stated in the March 2009 
Informal Brief of the Appellant that the Veteran wished to 
withdraw these three issues.  Therefore, these issues are 
considered to be withdrawn, and are no longer on appeal to 
the Board.  38 C.F.R. § 20.204 (2008). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for dementia 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records confirm that the Veteran 
sustained a laceration to the back of his head in a July 1958 
injury during service. 

2.  A VA examination conducted in December 1958 noted the 
presence of a scar on the back of the Veteran's head in the 
vicinity of the laceration sustained during service.  

3.  The Veteran and his private doctor both note that the 
Veteran continues to have a scar on his head, and state that 
this is the same scar sustained due to the laceration in 
service.


CONCLUSION OF LAW

A scar on the scalp was incurred due to active service.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The Board finds that the duty to notify and duty to assist 
the Veteran has been met in the claim for service connection 
for a scar of the scalp.  Furthermore, given the favorable 
nature of this decision, any failures in the duty to notify 
or duty to assist are harmless error, as it has failed to 
result in any prejudice to the Veteran. 

The Veteran contends that he has a scar on his scalp as a 
result of an injury during service.  He states that he struck 
his head on the ground during the same accident that resulted 
in the service connected injury to his pelvis.  The Veteran 
says that this occurred when he tried to jump onto a moving 
fire truck, missed, fell on to his back, and was hit by 
another fire truck traveling behind the first. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the Veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records confirm 
that he was hospitalized in July 1958 for injuries received 
when he fell from a fire truck.  Although the hospital 
records do not mention any injury to the head, the Clinical 
Cover Sheet states that the Veteran's injuries included a 
lacerated scalp.  

The October 1958 discharge examination was negative for a 
scar of the scalp.  

However, the Veteran submitted a claim for the residuals of 
his injuries shortly after his discharge from service.  A 
December 1958 VA examination noted that he had been treated 
for lacerations to the back of his head sustained in his July 
1958 injury.  The examination showed a one inch, well healed 
linear scar that was well covered by hair, non adherent, and 
non tender. 

The current medical records include a December 2006 letter 
from the Veteran's private doctor.  This doctor notes that 
the Veteran still has a scar on the back of his head as a 
result of the injury in service.  

The Board finds that entitlement to service connection for a 
scar on the back of the Veteran's head is warranted.  The 
service treatment records clearly show that the Veteran 
sustained a laceration to his head as part of his injury, and 
a VA examination obtained just five months after the injury 
and just two months after discharge confirms that this 
resulted in a scar.  The Veteran's private physician confirms 
that the Veteran still has this scar, and the Veteran is 
competent to note that this scar is the same scar sustained 
in service.  Therefore, as there is clear evidence of an 
injury in service, of a current diagnosis of a disability, 
and of a relationship between the current disability and the 
in-service injury, the evidence supports entitlement to 
service connection for this disability. 


ORDER

Entitlement to service connection for a scar of the scalp is 
granted, subject to the laws and regulations governing the 
award of monetary benefits. 


REMAND

The Veteran contends that his current dementia is the result 
of the injury he sustained to his head in the July 1958 
injury during service.  

As previously noted, the service treatment records confirm 
that the Veteran sustained lacerations to his head in the 
July 1958 accident.  This shows that he sustained some form 
of injury to the head at that time.  

Recent medical records show that the Veteran began to be 
treated for frontal lobe dementia in approximately 2006.  A 
medical history obtained at that time included observations 
from the Veteran's wife that there had been changes in his 
personality for a year or longer.  

A January 2009 letter from the Veteran's neurologist, Dr. K. 
Levy, includes an opinion that it is likely the injury 
sustained during service caused the Veteran to develop an 
angioma and dementia.  The neurologist further noted that 
information supplied to him indicated that the Veteran was 
suffering from anxiety at the time of his discharge.  

However, the Board observes that Dr. Levy did not explain why 
the Veteran's dementia apparently took over 40 years after 
the accident to develop.  The record does not record any 
complaint pertaining to dementia during this period.  In 
contrast, the Veteran was able to earn a Master's Degree, 
teach, and operate a computer business during these 40 years.  
Furthermore, the Board observes that the Veteran's service 
treatment records show that his complaints of anxiety began 
before his July 1958 injury, and were noted upon entrance 
into service.  The Board finds that Dr. Levy should be 
afforded an opportunity to provide reasons and bases for his 
opinion in light of these factors.  

The Board notes the argument of the Veteran's representative 
that there are no opinions to contradict the ones from the 
Veteran's private physicians, and that therefore service 
connection should immediately be granted.  However, the 
Veteran was examined by a VA psychologist in October 2007 who 
opined that the relationship between the head injury in 
service and the Veteran's dementia is tenuous, and noted that 
the relationship would be plausible if the symptoms had begun 
immediately after service.  The Board observes that while 
this opinion is deserving of some consideration, a 
psychologist is not a medical doctor, and while he is 
competent to offer opinions pertaining to mental illness, his 
opinions pertaining to physical injuries are not as probative 
as those of a medical doctor.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, given that the record contains contrasting 
opinions which fail to address all the relevant questions, 
and given that the Veteran has not been afforded a VA medical 
examination in conjunction with this claim, the Board finds 
that the Veteran should be scheduled for a VA examination in 
order to determine the etiology of his dementia.

In addition, the Board notes that the VA treatment records 
appear to be incomplete.  In particular, an October 2007 
neuropsychological consultation contains only the first page 
of the report of this examination.  These records must be 
obtained and associated with the claims folder.  

	(CONTINUED ON NEXT PAGE)




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain all VA treatment records 
pertaining to treatment of the 
Veteran's dementia dated from 2005 to 
the present and associate them with the 
claims folder.  

2.  After obtaining any necessary 
permission from the Veteran, contact 
Dr. K. Levy and ask that he provide the 
reasons and bases for the January 2009 
opinion that relates the Veteran's 
dementia to his in-service injury.  Dr. 
Levy should be asked to comment on the 
relevance, if any, to the apparent 40 
year period between the injury in 
service and the initial development of 
dementia. 

3.  Schedule the Veteran for a VA 
examination of his claimed dementia by 
a neurologist or other appropriate 
medical specialist.  All indicated 
tests and studies should be completed.  
The claims folder must be provided to 
the examiner for use in the study of 
this case, and the examiner must 
indicate that the claims folder has 
been reviewed.  After completion of the 
examination and study of the medical 
history, the examiner should attempt to 
provide the following opinion: Is it as 
likely as not that the Veteran's 
dementia is the result of the head 
trauma sustained in the July 1958 
injury during service?  The reasons and 
bases for this opinion should be 
provided in full.  In particular, the 
examiner should comment on the apparent 
40 year period between the injury and 
the development of dementia during 
which time the Veteran was able to earn 
an advanced degree and be successfully 
employed, and explain why or why not 
this is relevant to his or her 
conclusions. 

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


